DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 is being considered by the examiner.

The information disclosure statement filed 7/19/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL part of the PTO/SB/08a is unclear and unreadable.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8, 13, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etemad et al. (US 2008/0261623 A1).
Consider claim 1, Etemad teaches a user equipment in a wireless communication system (abstract), comprising: 
one or more processing circuits configured to perform operations of: 
acquiring a downlink signal from an electronic equipment in the wireless communication system (Fig. 2, mobile station MS receives downlink signal from a base station BS); and 
estimating an Angle of Arrival AOA of the downlink signal, wherein at least the AOA and a location of the electronic equipment are used to estimate a location of the user equipment (paragraph 22 and 25-26, the location of the BSs in combination of the AOA are used for locating of the MS. And paragraph 50-54, the AOA is estimated and used for location determining).

Consider claims 11 and 17, claims 11 and 17 having similar limitations as claim 1, therefore, claims 11 and 17 are rejected for the same reasons claim 1 is rejected.

Consider claim 3, Etemad also teaches wherein estimating the AOA at least comprises one of: estimating an AOA in a first direction and estimating an AOA in a second direction (Fig. 5 and paragraph 49-53, multiple AOA can be determined on multiple beams).

Consider claim 5, Etemad also teaches wherein the one or more processing circuits are further configured to perform operations of: estimating a distance between the electronic equipment and the user equipment based on the downlink signal (paragraph 19, estimate distance between BSs to MS); and 
estimating a relative location of the user equipment based on the distance and the AOA (paragraph 22 and 45-48, RSSI include the distance and is used with AOA to determine the location of the MS).

Consider claims 6 and 13, Etemad also teaches wherein electronic equipment geographical location information indicating the location of the electronic equipment is transmitted by the electronic equipment to the user equipment, and the one or more processing circuits are further configured to perform an operation of: estimating an actual location of the user equipment based on the distance, the AOA and the location of the electronic equipment (paragraph 22 and 25-26, TOA, RSSI and AOA all uses information transmitted from the BS which is a form of geographical location information).

Consider claim 8, Etemad also teaches wherein when downlink signals from a plurality of electronic equipments are received, the one or more processing circuits are further configured to perform operations of: estimating an AOA of a first electronic equipment of the plurality of the electronic equipments; and estimating an AOA of a second electronic equipment of the plurality of the electronic equipments, wherein the AOA of the first electronic equipment, the AOA of the second electronic equipment, a location of the first electronic equipment and a location of the second electronic equipment are used to estimate the location of the user equipment (Fig. 2, 3 and 5, AOA and location of the multiple BS are used for determining the location of the MS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (US 20008/0261623 A1) in view of Davydov et al. (US 2016/0205499 A1).
Consider claims 2 and 12, Etemad does not teach wherein the downlink signal comprises a Synchronization Signal Block SSB or a Channel State Information Reference Signal CSI-RS.
Davydov further teaches wherein the downlink signal comprises a Synchronization Signal Block SSB or a Channel State Information Reference Signal CSI-RS (paragraph 32, downlink signal uses CSI-RS).
Therefore, it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of estimating the necessary measurements for location determination.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (US 20008/0261623 A1) in view of Wigren et al. (US 2020/0396710 A1).
Consider claim 4, Etemad does not teach wherein the AOA in the first direction is a horizontal AOA, which indicates an included angle between a projection of a direction of arrival of the downlink signal on a horizontal plane and a horizontal reference direction, the AOA in the second direction is a vertical AOA, which indicates an included angle between a projection of the direction of arrival of the downlink signal on a vertical plane and a vertical reference direction.
Wigren further teaches wherein the AOA in the first direction is a horizontal AOA, which indicates an included angle between a projection of a direction of arrival of the downlink signal on a horizontal plane and a horizontal reference direction, the AOA in the second direction is a vertical AOA, which indicates an included angle between a projection of the direction of arrival of the downlink signal on a vertical plane and a vertical reference direction (paragraph 42, AOA measurements include horizontal AOA and vertical AOA).
Therefore, it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of obtaining a more accurate location determination.

Consider claims 10 and 16, Wigren further teaches a massive Multiple-Input Multiple-Output antenna array, wherein the wireless communication system is a 5G New Radio NR system, and the electronic equipment is a base station or a Transmitting/Receiving Port TRP (paragraph 31, AOA location determination is used in 5G network).
Therefore, it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of enabling location determination in 5G network.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (US 20008/0261623 A1) in view of Koskinen et al. (US 2020/0280894 A1).
Consider claims 7 and 14, Etemad does not teach wherein the user equipment is connectionless with the electronic equipment and in a Radio Resource Control RRC idle state, or is in connection with the electronic equipment but in an RRC inactive state.
Koskinen further teaches wherein the user equipment is connectionless with the electronic equipment and in a Radio Resource Control RRC idle state, or is in connection with the electronic equipment but in an RRC inactive state (paragraph 18, location of the UE is determined when in RRC-inactive state).
Therefore, it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of enabling location determination in RRC-inactive state.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. (US 20008/0261623 A1) in view of Thomas et al. (US 2004/0208238 A1).
Consider claims 9 and 15, Etemad does not teach wherein after estimating the AOA of the first electronic equipment and the AOA of the second electronic equipment, the one or more processing circuits are further configured to perform operations of: causing the user equipment to transit to an RRC connected sate; and transmitting information on the AOA of the first electronic equipment and information on the AOA of the second electronic equipment to a service base station of the user equipment, so as to estimate the location of the user equipment by the service base station based on the AOA of the first electronic equipment, the AOA of the second electronic equipment, the location of the first electronic equipment and the location of the second electronic equipment.
Thomas further teaches wherein after estimating the AOA of the first electronic equipment and the AOA of the second electronic equipment, the one or more processing circuits are further configured to perform operations of: causing the user equipment to transit to an RRC connected sate; and transmitting information on the AOA of the first electronic equipment and information on the AOA of the second electronic equipment to a service base station of the user equipment, so as to estimate the location of the user equipment by the service base station based on the AOA of the first electronic equipment, the AOA of the second electronic equipment, the location of the first electronic equipment and the location of the second electronic equipment (paragraph 7, BS receiving from the MS AOA and determines the MS location).
Therefore, it would have been obvious to on of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings above for the purposes of performing the location determining at the BS to reduce the MS power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             6/30/22